Citation Nr: 1760881	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-25 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating, evaluated as noncompensable prior to March 23, 2016, and 10 percent thereafter, for plantar callus and bone spur of the left foot.

2.  Entitlement to an increased rating in excess of 10 percent for a right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to November 1962 and from November 1962 to May 1980.

These matters come before the Board of Veterans' Appeals (Board) from a May 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.  During the pendency of the appeal, in a June 2016 decision, the Appeals Management Center (AMC) granted an increased rating of 10 percent of the Veteran's plantar callus and bone spur, effective from March 23, 2016.

In December 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In a September 2016 decision, the Board denied the Veteran's claim seeking an increased rating for the left foot disability and remanded the issue of an increased rating for a right knee disability.

In a June 2017 Order, the Court granted a Joint Motion for Partial Remand (Joint Motion), vacated a portion of the September 2016 Board decision denying the increased rating claim for a left foot disability and remanded the issue for readjudication consistent with the decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Additional development is needed before the Board can adjudicate the claims.

With respect to the Veteran's increased rating claim for his service-connected plantar callus and bone spur of the left foot, the parties to the 2017 Joint Motion stated that the September 2016 Board decision did not provide an adequate statement of reasons or bases for finding that a compensable rating was not warranted for the Veteran's left foot disability for the period prior to March 23, 2016.  The Joint Motion further stated that the Board failed to discuss the applicability of 38 C.F.R. § 4.59 in its finding that a compensable rating was not warranted for this time period, thus providing inadequate reasons and bases for its decision.  As for the period since March 23, 2016, the Joint Motion stated that the Board failed to discuss the Veteran's symptomatology during flare-ups.  Finally, the Joint Motion stated that the Board should discuss whether the Veteran's plantar callus was evidence reflective of entitlement to a higher rating. 

The Veteran was last afforded a VA examination in March 2016 to evaluate the severity of his left foot disability.  However, this examination is inadequate to adjudicate the claim.  Specifically, while noting the Veteran's reports that "he can hardly stand or walk at all" during a flare-up, the VA examiner did not provide any independent assessment of the severity of the left foot disability during periods of flare-ups.  This should be done on remand.  As such, the Veteran must be afforded a new VA examination.

With respect to the Veteran's increased rating claim for a right knee disability, he was last afforded a VA examination in April 2017 to assess the severity of this disability.  The examination report contains initial range of motion testing.  However, the examination report again does not include active and passive range-of-motion testing.  There are also no range-of-motion findings for the Veteran's right knee in weight-bearing and nonweight-bearing positions.  Rather, the VA examiner was only asked to address pain in these respective positions.  Further, while the VA examiner noted the Veteran's reports of experiencing flare-ups in his right knee, the examiner provided no information on the additional functional limitations experienced by the Veteran due to such flare-ups and did not explain why such information could not be provided.  

Before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why she could not do so."  Sharp v. Shulkin, 29 Vet. App. 26 (2017).

Consequently, the April 2017 VA examination is inadequate for rating purposes as it does not provide the required information and fails to explain why the Veteran's reports of his flare-ups cannot be used to estimate the range of motion.  On remand, the Veteran should be afforded a new VA examination which addresses all functional limitations due to the Veteran's right knee, as well as the Veteran's reports of flare-ups and painful motion due to his right knee disability.  

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran.  If no medical records are available, this should be noted in the Veteran's claims file.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to reassess the severity of the service-connected plantar callus and bone spur of the left foot.  The claims folder and all pertinent medical records should be made available to the examiner for review.  All necessary diagnostic testing should be performed.  The examiner must describe all impairment of the left foot disability, and make determinations regarding range of motion, including any additional functional impairment.

The examiner should specifically ask the Veteran to describe the factors that precipitate a flare-up and the frequency, duration, and severity of any flare-ups.  The examiner should use that information to comment on the functional limitations caused by pain and any other associated symptoms.  Such comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  A detailed rationale is requested for all opinions provided.  

Additionally, the examiner should provide a retrospective opinion addressing the frequency, duration, and severity of any flare-ups of the left foot disability during the appeal period dating prior to March 23, 2016.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made, to include whether there are additional tests or information that might be sufficient to estimate such additional functional loss during flares. 

3.  Then schedule the Veteran for an appropriate VA examination to reassess the severity of the service-connected right knee disability.  The claims folder and all pertinent medical records should be made available to the examiner for review.  All necessary diagnostic testing should be performed.  The examiner must describe all impairment of the right knee disability, and make determinations regarding range of motion, including any additional functional impairment.

The examinations must address range-of-motion findings on active and passive motion, as well as in weight-bearing and nonweight-bearing, as required by 38 C.F.R. § 4.59.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion caused by flare-ups of the Veteran's right knee disability.  Such comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss.  

The examiner should specifically ask the Veteran to describe the factors that precipitate a flare-up and the frequency, duration, and severity of any flare-ups.  The examiner should use that information to comment on the functional limitations caused by pain and any other associated symptoms.  Such comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  A detailed rationale is requested for all opinions provided.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made, to include whether there are additional tests or information that might be sufficient to estimate such additional functional loss during flares. 

4.  Following any other development deemed necessary, re-adjudicate the Veteran's claims, including the claims of service connection for sleep apnea and a left shoulder disability as directed in the May 2016 remand.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




